The facts on this appeal being practically the same as they were on a former appeal in the same case, and the trial judge having followed the decision formerly rendered, the judgment is affirmed.
Defendant appealed.
This case was before this Court on appeal at a former term, Wagner v. R. R., 147 N.C. 315. On that appeal the Court refused to sustain the defendant's motion for judgment as of nonsuit, but sent the case back for a new trial on the ground of error in the (216) charge of the judge. The facts before the Court on this appeal *Page 177 
are practically identical with those on the former appeal, when the case was fully reviewed in the opinion of the Court by Mr. Justice Connor. The judge below, on the second trial, appears to have followed the former decision very carefully, and we find no exception which presents anything new or necessary to discuss.
No error.